Citation Nr: 0321593	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  00-18 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right knee disorder 
secondary to a service-connected left knee disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from April 1984 to February 
1987.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


REMAND

The veteran seeks entitlement to service connection for a 
right knee disorder secondary to a service-connected left 
knee disorder.  Additional development is necessary before 
the Board can decide this claim.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  Among 
other directives, the VCAA eliminated the well-grounded claim 
requirement, expanded VA's duty to notify a claimant and his 
or her representative of requisite evidence, and enhanced 
VA's duty to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  Further, 
recent decisions by the Court have mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993) (holding that 
when the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  

In June 2002, the Board directed VA to develop the veteran's 
claim by, in part, obtaining pertinent outstanding medical 
evidence and providing the veteran an opportunity to do so.  
Thereafter, VA secured and associated with the veteran's 
claims file treatment records from the VA Medical Center in 
Dayton, Ohio, and treatment records and medical opinions from 
several other private facilities.  The RO has not yet 
considered these records or opinions in support of the 
veteran's claim and the veteran has not waived his right to 
have the Agency of Original Jurisdiction (AOJ), or the RO, do 
so.  

Pursuant to the former version of 38 C.F.R. § 20.1304(c), any 
pertinent evidence submitted by the appellant or 
representative, which was accepted by the Board under the 
provisions of 38 C.F.R. § 20.1304(a) and (b), as well as any 
such evidence referred to the Board by the originating agency 
under 38 C.F.R. 
§ 19.37(b), was required to be referred to the AOJ for review 
and preparation of a supplemental statement of the case 
unless that procedural right was waived by the appellant or 
representative, or unless the Board determined that the 
benefit, or benefits, to which the evidence related could be 
fully allowed on appeal without such referral.

On January 23, 2002, final rules were promulgated, which, in 
part, allowed the Board to consider additional evidence 
without having to refer the evidence to the AOJ for initial 
consideration, and without having to obtain the appellant's 
waiver.  In particular, 38 C.F.R. § 20.1304 was amended by 
removing paragraph (c) in its entirety.  67 Fed. Reg. 3,099, 
3,103-104 (Jan. 23, 2002).  In relevant part, the change in 
regulation was codified at 38 C.F.R. § 19.9(a)(2) (2002).  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003), it was held that 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) were 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002), because 
it denied appellants a "review on appeal" when the Board 
considered additional evidence without remanding the case to 
the RO for initial consideration.  Bernard, 4 Vet. App. at 
393-94 (1993).  In light of this holding, on Remand, the RO 
must ensure that the veteran is afforded due process by 
initially considering the records that have been associated 
with the claims file since June 2002.  

In addition, in June 2002, the Board directed VA to 
accomplish other actions, such as asking the veteran to 
provide pertinent information regarding his purported Army 
Reserve service and providing him a VA orthopedic 
examination.  VA only partially complied by requesting 
information on the veteran's Army Reserve service.  Inasmuch 
as the veteran never responded and in light of the fact that 
this claim is being remanded for other purposes, the RO 
should provide the veteran one additional opportunity to 
submit such information.  As well, on Remand, the RO should 
complete the previously directed actions and afford the 
veteran a VA orthopedic examination.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit provided there is a 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103(A) (West 
2002).  In this case, such an examination is necessary to 
determine whether an etiological relationship exists between 
the veteran's right knee disorder and his service-connected 
left knee disorder.  The evidence that has been associated 
with the claims file since June 2002 conflicts in this 
regard; therefore, on examination, it is pertinent that the 
examiner review all of the evidence in the claims file and 
reconcile the conflicting opinions of record.

This case is REMANDED to the RO for the following:

1.  The RO should take all additional 
development action it deems proper in 
support of the veteran's claim and follow 
any applicable regulations and directives 
implementing the notice and development 
provisions of the VCAA.  

2.  The RO should contact the veteran for 
information on his purported Army Reserve 
service, which, during a May 1999 joints 
orthopedic examination, the veteran 
reported as being from 1987 to 1992.  
This information should include the exact 
dates of the service and the designation 
of the unit to which he was assigned 
during that time period.  The RO should 
advise the veteran to submit any Reserve 
medical or other pertinent Reserve 
records that he possesses to the RO to 
associate with his claims file.

3.  Once the veteran responds to the 
foregoing instruction, the RO should 
contact all appropriate sources, such as 
the National Personnel Records Center, 
the Army Reserve Personnel Center and the 
veteran's Army Reserve unit in an attempt 
to verify the purported Reserve duty, 
including all periods of active duty for 
training, and to obtain copies of medical 
records accumulated during this period of 
service.  The RO should document in the 
claims file all efforts made to obtain 
such records.  

4.  The RO should then forward the claims 
file to an appropriate specialist who 
should be asked to review all of the 
medical evidence contained in the claims 
file, particularly the October 1979 
preservice hospital report that includes 
a diagnosis of bilateral genu varum and 
service medical records, to conduct a 
thorough orthopedic evaluation, and to 
render an opinion as to the etiology of 
the veteran's right knee disorder.  

After all indicated tests are 
conducted, the examiner should: (1) 
list all objective findings related 
to the veteran's right knee; (2) 
diagnose all right knee disorders 
shown to exist; and 
(3) opine whether the disorder(s) 
is(are) at least as likely as not 
causally due to, the result of, or 
aggravated by the veteran's 
service-connected left knee 
disorder, or is(are) otherwise 
related to the veteran's period of 
active service.  

If the examiner determines that a 
right knee disorder preexisted 
service, he should indicate whether 
the evidence indicates that any 
right knee disorder worsened in 
service.  If it is determined that 
a right knee disorder that 
preexisted service worsened 
therein, the examiner should 
indicate whether such worsening was 
due to the natural progress of the 
disorder, or rather to aggravation 
of that disorder in service.  

The examiner should address the 
significance of the other medical 
opinions of record, and to the 
extent possible, reconcile those 
opinions.  He should also provide 
detailed rationale for his opinion.  

5.  Once the foregoing development is 
completed, the RO should readjudicate the 
veteran's claim based on all of the 
evidence of record, including al evidence 
that has been associated with the claims 
file since June 2002.  If the RO again 
denies the benefit sought on appeal, it 
should provide the veteran and his 
representative a supplemental statement 
of the case, which includes the law and 
regulations governing VA's duties to 
notify and to assist, and an opportunity 
to respond thereto before the case is 
returned to the Board for appellate 
review.  



The purposes of this REMAND are to ensure that the veteran is 
afforded due process and to obtain additional medical 
information.  No inference should be drawn regarding the 
ultimate disposition of this claim.  The veteran is free to 
submit any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



